Citation Nr: 1518788	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-07 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder, to include traumatic arthritis in the lower back.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 1963

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated July 2010 and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.  After the hearing, the record was held open for a period of sixty days so additional evidence could be obtained, however no additional evidence was received during this time.

In December 2014, the Board referred this case for a VHA expert medical opinion.  Such an opinion was provided in January 2015.  The Veteran and his representative were notified of the opinion and given adequate time to respond.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss did not begin during, or was otherwise caused by, his active duty service.

2.  The Veteran's current tinnitus did not begin during, or was otherwise caused by, his active duty service.

3.  The Veteran does not have a chronic back disorder which began during, or was otherwise caused by, his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a back disorder, to include traumatic arthritis in the lower back, have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for several claims.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Each of the Veteran's appeals will be addressed in turn.

Hearing Loss

The Veteran is seeking service connection for hearing loss.  Under the regulations hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court of Appeals for Veterans Claims (Court) has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

During his hearing, the Veteran testified he served as a vehicle driving during service and was exposed to loud engine noises of trucks and tanks, as well as planes and artillery.  He stated that as a result of this noise exposure, he developed hearing loss.  The Veteran's DD-214 reflects his MOS was vehicle driver.  Therefore, he was exposed to very loud noise during his active duty service.  However, military noise exposure by itself is not sufficient to establish service connection for hearing loss.  Instead, the evidence must establish the military noise exposure is related to his current disorder.

Service treatment records have been carefully reviewed and considered, but do not reflect the Veteran sought any treatment for, or otherwise made any complaint of, hearing loss during his active duty service.  Instead, on his September 1963 separation report of medical history, the Veteran specifically denied experiencing any ear, nose or throat trouble.  

Additionally, audiometric testing was conducted during his September 1963 separation examination.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-the American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.   Accordingly, as demonstrated by the converted chart below, the results of the audiometric testing reflect the Veteran had normal hearing at his separation from active duty service. 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
-
0
LEFT
10
5
5
-
10

Therefore, careful review of the Veteran's service treatment records does not reflect he developed symptoms of hearing loss during his active duty service.

During his hearing, the Veteran testified he experienced problems with his hearing since active duty service, but did not seek any medical treatment for several years.  Post-service treatment records reflect he did not seek any treatment for hearing loss until several decades after his active duty service, providing some evidence against his appeal.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  
 
Moreover, in April 2003 the Veteran filed his first claim for VA benefits.  The filing of a claim reflects the Veteran was aware of the process for applying for VA benefits at that time.  However, on this initial claim he did not make any complaint of hearing loss.  Because the Veteran did not make any complaint of hearing loss during his initial claim for benefits, this provides contemporaneous evidence against his claim that he experienced hearing loss since service.  Therefore, his failure to seek any medical treatment for hearing loss for several decades, combined with his failure to seek benefits for hearing loss on his initial claim for VA benefits, together provide evidence against his appeal.

In June 2010, the Veteran was provided with a VA examination.  The Veteran reported experiencing decreased hearing since 1962, during his active duty service.  However, the examiner also indicated he had post-service noise exposure from working at a furniture plant.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
55
65
LEFT
35
55
60
85
95

The physician also administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 4.85.  The Veteran attained a 58 percent score in his right ear and a 52 percent score in his left ear.  Therefore, the results of this audiometric testing reflect the Veteran currently has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  However, the examiner opined the Veteran's hearing loss was not related to his military noise exposure because his hearing acuity was normal at separation from active duty.

In March 2012, the Veteran was provided with an additional VA examination.  Audiometric testing was again conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
65
75
LEFT
55
55
60
75
85

The Veteran also attained an 86 percent score in his right ear and 80 percent in his left ear on Maryland CNC word list testing.  The examiner opined the Veteran had bilateral sensorineural hearing loss, but opined this hearing loss was not related to his military service.

The Board acknowledges that both VA examiners appeared to base their negative nexus opinion solely on the results of the Veteran's normal audiometric testing at his September 1963 separation examination.  However, the Court has established that the lack of evidence showing hearing loss during service alone is not fatal to his claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  For this reason, the Board referred the Veteran's claim for an independent medical opinion in December 2014.

To obtain adequate medical evidence, the Board procured a medical opinion directly from the Veterans Health Administration in January 2015.  The VHA audiologist reviewed the Veteran's claims file and opined his current hearing loss was not due to his military noise exposure.  The audiologist explained that medical research indicates that previously noise-exposed ears are not more sensitive to future noise exposure, and hearing loss due to noise does not progress once the exposure to the noise is discontinued.  Because this VHA audiologist provided a full rationale for her medical opinion supported by medical research, her report provides probative evidence against the Veteran's appeal.

The claims file has been carefully reviewed and considered, but does not contain any medical opinion relating the Veteran's currently diagnosed hearing loss to his active duty service.  Instead, two VA examiners and a VHA audiologist all opined his current hearing loss was not related to his active duty service.  As discussed above, although the Veteran reported experiencing hearing loss since active duty service, his failure to seek medical treatment for this disorder for several decades combined with his failure to seek VA benefits for hearing loss on his initial claim provide probative evidence against his lay assertions made for benefit purposes.  Based on all the foregoing, the elements of service connection have not been met, and the Veteran's appeal is denied.

Tinnitus

Next, the Veteran is seeking service connection for tinnitus.  During his hearing, the Veteran reported he experienced a ringing in his ears which came and went during active duty service, but eventually became constant.  The Board notes that the Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board finds the Veteran's lay testimony is sufficient to establish a current diagnosis of tinnitus.

Additionally, the Court has also specifically held that tinnitus is an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a) and therefore a chronic disease under the VA regulations.  Fountain v. McDonald, No. 13-0540 __ Vet. App.  __, 2015 WL 510609, at *12 (Vet. App. Feb. 9, 2015); Walker v. Shinseki, 708 F.3d 1331, 1339-40 (Fed.Cir.2013).  Accordingly, service connection may be established if manifestations of his tinnitus were shown in service, or tinnitus became manifest to a degree of 10 percent within one year after his separation from active duty service.  38 C.F.R. §§ 3.303, 3.307.  However, as will be discussed, the Veteran's lay description of tinnitus since his separation from active duty service is not supported by the contemporaneous evidence of record.

First, service treatment records have been carefully reviewed and considered, but do not reflect the Veteran made any complaint of symptoms of tinnitus during active duty service. Instead, on his September 1963 separation report of medical history, he specifically denied experiencing any ear trouble.  Therefore, no in-service occurrence of tinnitus is established.

Post-service records do not reflect the Veteran made any complaint of tinnitus for several decades after his separation from active duty service.  Instead, on his April 2003 initial claim for VA benefits, the Veteran did not make any complaint of tinnitus.  Because the filing of a claim reflects the Veteran was aware of the process for applying for VA benefits at that time, his failure to make any complaint of tinnitus at that time provides evidence against his claim he experienced tinnitus since active duty service.

Additionally, as recent as June 2010 the Veteran specifically denied experiencing tinnitus during his VA examination.  The Board may properly assign more probative value to lay statements made for treatment purposes than subsequent statements made for compensation purposes.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Therefore, the Veteran's June 2010 statement denying tinnitus made during his medical examination is more probative that his lay statements made for compensation purposes alleging tinnitus since 1963.  

In March 2012 the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's complete claims file, and considered the Veteran's lay statements that he experienced constant ringing in both ears since 1962.  However, the examiner opined the Veteran's current tinnitus was less likely than not related to his military noise exposure due to discrepancies in the Veteran's report of tinnitus.  Accordingly, this report from the VA examiner provides additional evidence against his appeal.

Finally, in January 2015 the VHA audiologist also considered the Veteran's reports of tinnitus due to his military noise exposure.  However, this audiologist also noted the Veteran's medical records were void of any complaints of tinnitus, and he denied tinnitus in 2010.  Accordingly, she opined the Veteran's currently diagnosed tinnitus was related to his current hearing loss, and not the result of his military noise exposure.  As discussed above, the Veteran's hearing loss is not service-connected, so secondary service connection is not available.  Therefore, the report from this private audiologist provides additional evidence against the Veteran's appeal.

Based on all the foregoing, the Veteran's currently diagnosed tinnitus did not begin during, or was otherwise caused by, his active duty service.  Although the Veteran has asserted he experienced tinnitus since active duty service, his failure to seek benefits for tinnitus on his initial claim and post-service denial of tinnitus in 2010 provide probative evidence contradicting his lay assertions.  Additionally, the claims file includes the reports from two medical experts opining his current tinnitus is not related to his active duty service, and does not contain any medical opinion to the contrary.  Therefore, the elements of service connection have not been met, and the Veteran's appeal is denied.

Back

Finally, the Veteran is also seeking service connection for a back disorder.  Service treatment records reflect the Veteran sought medical treatment for back pain on several occasions in March 1962.  He reported experiencing a back trauma two years ago which led to pain in bending and during damp weather.  The initial medical professional indicated possible diagnoses may include disc disease or arthritis.  However, the results of a radiographic study conducted later that month were negative, and the reviewing medical professional opined there was no organic pathology for the Veteran's back pain.  Instead, he was diagnosed with low back pain, instructed with a postural flexion exercise program, and advised to sleep on the floor.  

Service treatment records do not reflect he sought any additional treatment for his back after March 1962.  Instead, although his musculoskeletal was marked abnormal on his September 1963 separation examination, the only note was regarding a scar on his left forearm.  No back disorder was noted.  In the accompanying report of medical history, the Veteran specifically denied experiencing any arthritis or bone deformity.  Therefore, although he sought treatment for back pain during active duty service, the service treatment records do not reflect the Veteran was diagnosed with any recurrent back disorder during his active duty service.

During his hearing before the undersigned, the Veteran reported he experienced back pain since his separation from active duty service.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as experiencing back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his current back disorder from military service in the 1960s.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The available post-service medical records do not reflect the Veteran sought any medical treatment for any back pain for several decades after his separation from active duty service.  Instead, in July 2010, after filing his current claim, the Veteran sought emergency room treatment for back pain dating back to 1962 with a reported recent flare up.  He was diagnosed with chronic back pain and treated with a Toradol injection and Advil.

The following month, in August 2010, the Veteran was referred to physical therapy for a back brace due to his history of low back pain.  An x-ray taken that month showed mild to moderate narrowing of L5-S1 and slight anterior wedging of L1 and possibly L2, but the reviewing medical professional opined there was no acute abnormality.

In March 2011, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's complete claims file, including the Veteran's complaints of back pain since service, as well as personally interviewed and examined the Veteran.  Upon evaluation, the examiner noted the Veteran's spine appeared normal, although he demonstrated limitation of motion.  An x-ray showed no evidence of acute fracture or subluxation, but degenerative changes were noted.  The examiner opined degenerative changes of the nature reflected on the examination was no uncommon for a male around the Veteran's age, and instead were "relatively benign."  Therefore, the examiner opined the Veteran's current back disorder was not related to his active duty service, but instead was the gradual progression "as would be expected of any individual" near the Veteran's age.  Because this examiner's report includes a clear negative nexus opinion supported by a full rationale, this report provides probative evidence against the Veteran's appeal.

The claims file has been carefully reviewed and considered, but does not include any medical opinion which relates the Veteran's current back disorder to his active duty service.

Based on all the foregoing, the elements of service connection have not been met.  Although the Veteran reported back pain during his active duty service, no chronic back disorder was diagnosed during service.  Additionally, the Veteran did not seek any medical treatment for a back disorder until he filed the current claim for benefits several decades after his separation from active duty service.  Finally, the VA examiner opined the Veteran's current back disorder was not related to his active duty service, but instead was the result of the normal aging process, and the claims file does not include any medical opinion to the contrary.  Accordingly, the Veteran's current back disorder did not begin during, or was otherwise caused by, active duty service, and his appeal is denied.


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in April and September 2010, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained.  The Veteran asserted he did not receive any relevant private medical treatment.

In August 2013, the Veteran was provided with a hearing before the undersigned VLJ via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any relation to his active duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, however no such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a back disorder, to include traumatic arthritis in the lower back, is denied.
	



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


